Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/08/2020 has been considered by the examiner. 
Status of Application
Claims 1-10 are pending. Claims 1 and 10 are the independent claims. Claims 1-10 have been amended. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
While the translation of the specification seems to be very well done, the description of certain reference characters appears to be somewhat inconsistent. The following is a non-exhaustive list of such inconsistencies:
Reference character 2 is referred to as a “sensor system”, but then also more narrowly as a “camera system” on page 12
Reference character 11 is referred to as the “NOMINAL path”, but also as the “received trajectory”, a “specified trajectory”, and simply as the “trajectory”
Reference character 6 is referred to as a “second point of communication”, but then “a second communication interface”
Reference character 8 is referred to as the “exterior situation image”, but then also as the “camera image”
Reference character 17 is referred to as the “corrected NOMINAL line”, but also as the “corrected trajectory” and simply “the path”
Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 5-7, and 10 recite “controlling the vehicle by the remote control”, but appear to mean different things in different instances thus are indefinite. So what does controlling the vehicle by the remote control mean? Considering claims 5 and 6, it would seem that the controlling could mean control signals for directly controlling the vehicle’s operation, such as instructions to turn, accelerate, decelerate, etc. or that the controlling could mean providing navigation or trajectory information or a control scenario, such as simply a trajectory sent back to the vehicle. Claims 1 and 5’s controlling appear to be directed towards the former. However, based on the claim language and the relevant sections of the specification, claim 6’s “controlling of the vehicle by the remote control” seems to just be sending back to the vehicle the corrected trajectory, which amounts to information or a control scenario, but not necessarily direct or real time control of the actual vehicle in the sense of the other instance. The same term is used for all instances, but at least one appears to just mean the transmission of information to 
Additionally, the scope of claims 5 and 6 appears to be indefinite. Claim 5 recites “controlling of the vehicle by athe remote control is performed 9only when the quality of the data link at least reaches a 10predetermined first quality level”. So if controlling of the vehicle by the remote control is performed only when the quality is above the first quality level, then it follows that, below the first quality level, there is no controlling of the vehicle by the remote control. But then claim 6, which depends from claim 5, recites “wherein the 4controlling of the vehicle by the remote control is based son the corrected trajectory and the exterior situation 6image, only when the quality of the data link at least reaches a 9predetermined second 10quality level that is below the predetermined first quality 11level”. If has already been established that control of the vehicle by the remote control is only performed when the quality is above the first threshold, then how can now a subset of control of the vehicle still be performed until the second quality threshold, when the second quality threshold is below the first quality threshold? Similar to the previous paragraph’s 112b, it would seem that a certain level of specificity is required to be brought in from the specification regarding what actual control is being performed relative to which threshold, as opposed to using the same term for both concepts. For the purpose of examination, the limitations of claims 5 and 6 will be interpreted as differential remote control of the vehicle based upon two separate thresholds of data link quality.
If the applicant would like to discuss any of the 112b rejections or interpretations presented, they are encouraged to reach out the Office for an interview and they can be discussed at that time.
Claim 8 recites “performing a minimum risk maneuver”. It is indefinite as to what constitutes a minimum risk maneuver. It seems there are many different actions that may minimize the risk in this situation. Does maintaining travel with the flow of traffic via automatic control minimize the risk in this 
Claim 10 recites the limitation "a vehicle" in line 4.  There is insufficient antecedent basis for this limitation in the claim. “A vehicle” is already introduced in lines 1-2. So it is indefinite as to whether the subsequent “a vehicle” is referring to the same vehicle that has already been introduced or a new vehicle. For the purpose of examination, the limitation will be interpreted as the former.
	Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(1) as being anticipated by Rust et al. (US 2017/0192423 A1).
Regarding claim 1, Rust discloses a method of remotely 2controlling a vehicle (abstract), the method comprising 3steps: creating an exterior situation image for 5the vehicle using a sensor system that detects surroundings of the vehicle (¶21, 38, 49, 58); specifying a trajectory for the vehicle 9using a driver assistance system of the 1ovehicle (¶21-22, 36-37, 39); wirelessly transmitting the exterior situation 12image and the trajectory from the vehicle 13to a remote control that is arranged spatially separately 15from the vehicle (¶24, 25-26, 42, 59-62, 64, 80, 105-108); and 16controlling the vehicle by the 17remote control 
Regarding claim 2, Rust discloses wherein the step of controlling the vehicle comprises using an operating element 4of the remote control (¶18, 27, 105).
Regarding claim 13, Rust discloses 2further comprising correcting the 3trajectory by the remote 4control to produce a corrected trajectory, and 5wherein the controlling of the vehicle by the remote control is based on the 7corrected trajectory and the 8exterior situation image (¶18-19, 42, 67, 75, 79-81, 91-92, 94).
Regarding claim 4, Rust discloses 2further comprising transmitting a 3supplementary image of the surroundings of the 4vehicle to the remote control, 5and wherein the correcting of the trajectory by the remote control is based on the exterior situation image and the 8supplementary image (¶18-19, 25-26, 42, 59-62, 64, 67, 75, 79-81, 91-92, 94, 105-108).
Regarding claim 19, Rust discloses 2further comprising establishing a communication link between a driver of the vehicle and an operator 5of the remote control (¶15, 17, 24, 42, 59-61, 113).
With respect to claim 10: all limitations have been examined with respect to the method in claim 1. The system of claim 10 is clearly directed towards performing the method taught/disclosed in claim 1. Therefore claim 10 is rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Rust et al. (US 2017/0192423 A1) in view of Yunoki et al. (US 2018/0231982 A1).
Regarding claim 15, Rust does not explicitly state 2further comprising continuously determining a quality of a data link for the wireless transmitting from the vehicle to the remote control, and wherein the controlling of the vehicle by athe remote control is performed 9only when the quality of the data link at least reaches a 10predetermined first quality level.  
However, Yunoki teaches 2further comprising continuously determining a quality of a data link for the wireless transmitting from the vehicle to the remote control, and wherein the controlling of the vehicle by athe remote control is performed 9only when the quality of the data link at least reaches a 10predetermined first quality level (Yunoki figure 2 and ¶53, 74, 76, 90, 102-107). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the remote control method, as described by Rust, to include a cessation of direct control by the remote controller when communication quality decreases, as taught by Yunoki, because it creates a more robust system for control and improves the safety of the vehicle and any passengers. If the delay time, throughput, or packet loss of the communication channel decreases the quality of communication, controlling the vehicle remotely may be dangerous or at least insufficient to accomplish accurate, real time navigation.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rust et al. (US 2017/0192423 A1) in view of Yunoki et al. (US 2018/0231982 A1) and further in view of Dupray et al. (US 2017/0069214 A1).
Regarding claim 6, Rust does not explicitly state 2further comprising correcting the trajectory by the remote acontrol to produce a corrected trajectory and wherein the 4controlling of the vehicle by the remote control is based son the corrected trajectory and the exterior situation 6image, only when the 
However, Dupray 2further comprising correcting the trajectory by the remote acontrol to produce a corrected trajectory and wherein the 4controlling of the vehicle by the remote control is based son the corrected trajectory and the exterior situation 6image, only when the quality of the data link at least reaches a 9predetermined second 10quality level that is below the predetermined first quality 11level (Dupray ¶113, 135, 172, 184-185, 269, 361). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the remote control method, as described by Rust, to include alternate control scenarios in the event of total loss of communication signal, at taught by Dupray, because it creates a more robust system for control and improves the safety of the vehicle and any passengers. If there is a total loss of signal, have a backup control scenario for a remote vehicle ensures that, when remote control can no longer effectively be performed, the vehicle still has instructions on how to operate to avoid unsafe conditions.
Regarding claim 17, Rust does not explicitly state afurther comprising transferring the controlling of the vehicle from the 4remote control to the driver assistance system when the quality of the data link falls below the predetermined second quality level.
However, Yunoki teaches afurther comprising transferring the controlling of the vehicle from the 4remote control to the driver assistance system when the quality of the data link falls below the predetermined second quality level (Yunoki figure 2 and ¶53, 74, 76, 90, 102-107). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the remote control method, as described by Rust, to include returning control to the autonomous vehicle control under certain conditions when the communication quality decreases, as taught by Yunoki, because it creates a more robust system where the vehicle is always being actively controlled, regardless of communication strength. When communication strength decreases to the .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rust et al. (US 2017/0192423 A1) in view of Yunoki et al. (US 2018/0231982 A1) and Dupray et al. (US 2017/0069214 A1) and further in view of Chiba (US 2018/0208211 A1).
Regarding claim 5686/WFF:ks-7-8, Rust does not explicitly state further comprising generating a hand-over 3request to a driver of the vehicle 4by the driver assistance system after the stransferring of the controlling of the vehicle to the driver assistance system, and performing a minimum risk maneuver by athe driver assistance system when the driver of the 9vehicle has not taken over control of the 10vehicle after a set time period has elapsed since ~the hand-over request was generated.  
However, Chiba teaches further comprising generating a hand-over 3request to a driver of the vehicle 4by the driver assistance system after the stransferring of the controlling of the vehicle to the driver assistance system, and performing a minimum risk maneuver by athe driver assistance system when the driver of the 9vehicle has not taken over control of the 10vehicle after a set time period has elapsed since ~the hand-over request was generated (Chiba ¶55-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the vehicle control method, as described by Rust, to include performing a minimum risk maneuver when the driver doesn’t confirm taking over control after a set time period has elapsed since a handover request is made, as taught by Chiba, because it creates a more robust system that improves the safety of the vehicle and any occupants. If a handover to manual control from automatic control needs to be made, but the driver does not actually assume control after the handover, then car is in a state where it cannot continue to be controlled automatically but has no active driver to manually control it. This presents a 
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679.  The examiner can normally be reached on M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        June 18, 2021

/JESS WHITTINGTON/Examiner, Art Unit 3669